Citation Nr: 0519060	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder prior to August 6, 
2003.

2.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder, from August 7, 2003.

3.  Entitlement to a compensable rating for residuals, bone 
grafting, right lower leg (previously rated as scar, right 
lower leg, status post bone grafting).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1986 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2002, May 2003, and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that the veteran submitted a statement in 
March 2004, in which he disagreed with the decisions 
regarding both of his wrists, his right knee, his right 
ankle, his right leg, and his back.  Interpreting this 
statement as a notice of disagreement (NOD), the Board finds 
that the veteran timely filed this NOD as to only the issues 
of his right leg and his left wrist, which were adjudicated 
in May 2003.  His left wrist claim for service connection for 
carpal tunnel syndrome was granted in a February 2005 rating 
decision.  That represented a full grant of the benefit 
sought on appeal as to this issue, and it is not before the 
Board at this time.  The veteran's claim for an increased 
rating for his right leg will be discussed in the Remand 
portion of the present decision, below.

The veteran's March 2004 written statement cannot be 
interpreted as an NOD as to the claims regarding his back, 
his right knee, and his right ankle.  The written statement 
was not filed within one year of the issuance of the RO 
rating decisions as to those claims, which were dated in 
October 1999 and November 2000.  Therefore, the Board 
interprets the veteran's written statements as to these 
issues as requests to reopen the claims.  The Board notes 
that the veteran's claims for increased ratings for his right 
knee and right wrist were adjudicated in November 2004.  The 
veteran did not submit a notice of disagreement as to that 
rating decision.  Therefore, those claims are not before the 
Board at this time.

In the November 2004 rating decision, the RO also granted 
service connection for the veteran's right ankle claim.  As 
this represents a full grant of the benefit sought on appeal, 
this claim is not before the Board at this time.


Therefore, the March 2004 written statement is viewed by the 
Board as a claim for an increased rating for the veteran's 
back disability, diagnosed as spondylolisthesis.  As this 
claim has not yet been adjudicated, it is referred to the RO 
for all further appropriate action.  Furthermore, the 
veteran's March 2004 written statement appears to raise a new 
claim based upon nonunion of the veteran's right fibula.  
This claim has not yet been adjudicated, and is referred to 
the RO for any appropriate action.

Finally, in the veteran's March 2004 written statement, with 
regard to his claim for an increased initial rating for major 
depressive disorder, he indicated that he wanted either a 
Board hearing or an increase to 50 percent for that 
condition.  As the RO increased the veteran's disability 
rating to 50 percent in a July 2004 rating decision, the 
Board finds that the veteran's request for a Board hearing 
was withdrawn.  We, therefore, find that all due process has 
been met with respect to the veteran's hearing request.

The issue of residuals, bone grafting, right lower leg 
(previously rated as scar, right lower leg, status post bone 
grafting), is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if any action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  The veteran's major depressive disorder, prior to August 
7, 2003, is shown by the evidence to have been manifested by 
symptoms of sleeplessness, irritability, and depression, with 
a Global Assessment of Functioning (GAF) score of 60.

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, prior to 
August 7, 2003, has not been demonstrated by the clinical 
evidence.

3.  The veteran's major depressive disorder, as of August 7, 
2003, is manifested by symptoms of sleeplessness, 
irritability, some suicidal ideation, short-term memory loss, 
and depression, with a GAF score of 50.

4.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships, beginning on August 7, 2003, has not 
been demonstrated by the clinical evidence.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for major depressive disorder, prior to August 7, 
2003, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2004).

2.  The criteria for an initial evaluation in excess of 50 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 2001, the veteran underwent VA examination.  He 
stated that his depression went back six or seven years but 
had been much worse for about two years.  He had begun 
outpatient treatment for his depression about one year 
before.  Over the past year, the veteran had experienced a 
huge decline in his job performance.  He was now in a 
situation where he might be put on probation for his job 
performance, which had previously been above average.  He 
said he had not lost actual time at his job, but had lost 
efficiency.

The veteran reported extreme impairment with his sleep for at 
least the past five or more years.  Sometimes there was 
difficulty falling asleep initially.  However, his medication 
for back pain would often help him sleep.  He had frequent 
episodes of awakening every night.  He did not report 
nightmares.  For the past six years, he had suffered episodes 
of crying for no reason.  He said his energy level had 
decreased, and he no longer participates in sports or 
activities.  He had guilty feelings with regard to his 
relationship with his three children.  His depression caused 
an increased appetite.

On clinical evaluation, the veteran's mental status 
examination confirmed major depression with melancholia.  
There was no impairment of thought processes or communication 
noted.  There were no delusions or hallucinations present.  
The veteran mentioned that his irritability was one of his 
most problematic inappropriate behaviors, which consisted of 
verbal snappiness toward loved ones and coworkers.  He said 
he would then feel guilty about it.  He also had episodes of 
inappropriately spending money.  He stated that over the past 
few years, he had experienced some suicidal ideation.  
However, he denied any specific plans or intent.  There was 
no homicidal ideation, plan, or intent.

The ability to maintain minimal personal hygiene and other 
basic activities of daily living were preserved in the 
veteran's depression.  The veteran was oriented to person, 
place, and time.  He described no impairment with long-term 
memory but had noticed some short-term memory impairment.  
There were no obsessive or ritualistic behaviors that 
interfered with his activities.  His rate and flow of speech 
were within normal limits.  There were no irrelevant, 
illogical, or obscure speech patterns noted.  The veteran did 
not suffer from panic attacks.

Impulse control was impaired.  It primarily showed up on 
verbal snapping at people, and not controlling his eating 
behavior and purchases.  He felt guilty after these loss-of-
control problems, and then withdrew even more.

Sleep impairment was a very significant part of the veteran's 
complaints.  It appeared to come both from pain due to back 
problems and directly from his depression.  He also had a 
severe lack of interest in social and occupational 
activities.  He used to be interested in fishing, model 
building, woodworking, and old car restoration.  He now had 
difficulty generating interest in much of anything, and 
therefore did not do anything that was not required.  He also 
had a tendency to avoid things that made him feel bad, such 
as movies or social situations.

The diagnosis was major depression with melancholia.  The 
veteran's global assessment of functioning (GAF) score was 
60.

In a February 2003 written statement, the veteran indicated 
that he missed a considerable amount of work, averaging about 
eight hours per week.  He had been placed on a work-at-home 
agreement.  He had trouble at work, and was on a formal 
performance improvement plan.  His memory was poor, and he 
had trouble staying on and completing tasks.

In June 2003, the RO sent the veteran a letter requesting 
that he provide a signed statement or release of information 
allowing the RO to request a statement from his supervisor 
pertaining to time lost at work.

An August 2003 VA treatment record shows the veteran was 
irritable, easily angered, and not tolerant of others.  He 
cried easily.  He had sleep difficulties.  He had a history 
of changing jobs every two years or so.  He denied racing 
thoughts but had been on spending sprees and spent money he 
did not have.    He had a tendency to procrastinate and not 
stay on task.  He denied suicidal or homicidal ideation.  On 
examination, he was clean, calm, and cooperative.  He was 
alert and oriented.  Motor activity was slowed.  His gait was 
steady but deliberate.  His affect was flat, and his mood was 
dysphoric.  He was tearful at times during the interview.  
His speech was fluent and normal in rate and volume.  Thought 
was normal in rate, process, and content.  Eye contact was 
good.  Insight and judgment were intact.  The diagnosis was 
depressive disorder, not otherwise specified; GAF score was 
50.

An October 2003 VA outpatient record shows the veteran 
reported no mania but continued to feel depressed with low 
energy and motivation, frequent crying spells, irritability, 
anhedonia, and sleeping only about five hours per night.  He 
said he had started law school and initially liked it, but 
now saw it as a chore.  He enjoyed riding motorcycles, 
although it was limited by back and knee pain.  He did not 
feel happy at work or home.  He worked full time at the VARO 
as a rehabilitation counselor, and went to school three 
evenings a week.  He denied suicidal and homicidal ideation 
or psychosis.  On examination, he was cooperative, alert, and 
oriented.  His affect was pleasant and appropriate.  His mood 
was dysphoric.  His speech was of normal rate and volume.  
His thought content was logical and goal-directed without 
delusions or hallucinations.  The assessment was major 
depression.

In his March 2004 written statement, the veteran indicated 
that his problems at work had not bee considered in his 
rating.  While the rating specialist requested authorization 
to discuss work performance with his supervisors, it was not 
an option in his case.  He had problems and "issues" 
related to his employment.  However, he had been able to 
complete an informal performance improvement plan.  He did 
not want to give management any reason to return their focus 
to his performance deficiencies.

March, June, and July 2004 VA treatment records show the 
veteran complained of worsening depression.  He was 
experiencing sadness, crying spells, problems with focus and 
concentration, and some avoidance behaviors.  His mood was 
dysthymic, with a flat affect.  He reported stress at work 
with his supervisor.  He had sleep difficulties.  He had 
recent suicidal thoughts, but no plan.  The diagnosis was 
depression.

In June 2004, the veteran again underwent VA examination.  He 
reported more ups and downs in his mood.  His wife thought he 
was getting worse.  He was isolating from his friends and 
family, and was very unhappy about his work situation.  In 
addition, he had depressive symptomatology secondary to 
chronic pain.  He was in a conflict with his supervisors at 
work.  The veteran got tearful as he described being accused 
of spreading rumors.  His situation at home was also 
difficult, with two children who had disorders.

The veteran also got very angry, especially in traffic or at 
work.  He even had thoughts of hurting someone.  He did not 
go through with it because he did not want to go to jail.  He 
also noticed that his cognitive ability had declined.  He had 
made straights A's in college, but now struggled in law 
school.  He stated that he was in his first year in law 
school.  He did fine in the fall semester, but worried about 
one class during the current spring semester.  During the 
final exam, he had a panic attack, so he was very concerned 
about the results.  The veteran felt many productivity 
stressors and interpersonal stressors at work.

The veteran had been married for 21 years.  He said the 
relationship was strained because they disagreed on how to 
deal with their youngest daughter, who had been diagnosed 
with attention deficit hyperactivity disorder.  They also had 
a lot of arguments regarding money and his going back to 
school.  His family sometimes went to a movie or a baseball 
game.  They had no friends they socialized with, although his 
wife had one or two friends.

The veteran described initial and intermittent insomnia, 
unless he took sleep medication.  His appetite was too good.  
His interest was diminished in almost everything.  He 
described his concentration as poor and getting worse.  He 
was tired and sleepy all the time.  He acknowledged thoughts 
of suicide but stated he tried to think about his family 
instead.  Mania symptoms were denied.  The veteran described 
a sense of nervousness, which caused some lowered ability to 
stay on task, which he noticed mostly at work.  He was easily 
distracted.  He tended to state his opinion before he had 
thought about it, and this got him into some trouble at work.  
He sometimes saw a shadow off to the side, or felt like 
something was behind him.  This happened at home when it was 
quiet and he was alone.

On clinical evaluation, the veteran was neatly dressed.  He 
was cooperative.  His motor was normal.  His speech was 
normal in rate, rhythm, and tone.  His mood was depressed 
with congruent affect.  He veteran was tearful off and on 
throughout the interview.  His range of affect was 
constricted.  His thought process was coherent and logical.  
There was no unusual thought content, although the veteran 
appeared overwhelmed with the demands of his life.  His 
sensorium was clear.  He was appropriately oriented.  His 
attention and concentration were good.  Recall was good.  
General fund of information was good.  Insight and judgment 
were good.  The diagnosis was major depressive disorder, 
moderate, recurrent.  The GAF score assigned was 50.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In March 2001 and December 2003 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
January 2003 statement of the case (SOC) and January 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to an increased initial rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the January 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's claim is evaluated under the criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).  The 
regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9434 are rated 
according to the General Rating Formula for Mental Disorders.  

A 30 percent disability rating is provided for occupation and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130 (2004).

C.  Rating prior to August 7, 2003

The veteran was service connected for major depressive 
disorder effective December 8, 2000 and assigned a 30 percent 
disability rating from that date until August 7, 2003, when 
it was increased to 50 percent.

The only medical evidence associated with the claims file 
that pertains to this time period is the July 2001 VA 
examination report.  Having reviewed that evidence of record, 
the Board finds that an initial disability rating in excess 
of 30 percent, prior to August 7, 2003, is not warranted.  
Essentially, while the veteran's symptoms very closely 
comport to the symptomatology contemplated for the assignment 
of a 30 percent evaluation under DC 9434, the symptoms 
enumerated under DC 9434 warranting a 50 percent evaluation 
are, for the most part, simply not demonstrated.

As noted above, a 50 percent disability rating requires the 
veteran to demonstrate occupational and social impairment 
with reduced reliability and productivity.  While the veteran 
has indicated that his major depressive disorder interferes 
with his work and with his relationships with his supervisors 
and coworkers, the veteran was not able to provide the RO 
with the proper release to document this situation.  
Furthermore, the veteran indicated in March 2004 that he had 
recently satisfactorily completed an informal performance 
improvement plan.  Therefore, while it appeared the veteran 
had previously reported having trouble at work, it also 
appeared that this difficulty was no longer an issue.

With respect to the specific symptomatology contemplated for 
a 50 percent evaluation under Diagnostic Code 9434, the 
veteran's affect was not specifically described by the July 
2001 VA examiner, although the Board will presume, in the 
veteran's favor, that it was depressed.  The veteran's speech 
demonstrated no irrelevant, illogical, or obscure patterns.  
He did not suffer from panic attacks at all, much less once 
per week.  He demonstrated no difficulty in understanding 
complex commands.  The veteran reported no impairment with 
his long-term memory.  He did report occasional short-term 
memory difficulties.  He demonstrated no impaired judgment or 
abstract thinking.  Instead, he was said to have no 
impairment of thought processes or communication present.  He 
did note that he had some problems at work and had lost 
interest in things he used to enjoy.  Finally, although the 
veteran indicated that he had problems at work and snapped at 
his coworkers, there was no indication that this resulted in 
difficulty in the work setting.  Indeed, he was able to 
maintain his work relationships enough that, when he had 
periods of trouble, they were willing to work with him.  
Additionally, there is no indication from the July 2001 VA 
examination report that the veteran had any trouble with his 
social or family relationships.

The medical evidence indicates that the veteran's primary 
symptomatology includes sleep disturbance, depression, and 
irritability.  The VA examination report shows a GAF score of 
60.  GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DSM-IV).  A GAF score of 51-60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
These scores have been recognized by the Court of Appeals for 
Veterans Claims as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter, 
supra.  It seems wholly appropriate for adjudicators to look 
to these scores in evaluating psychiatric disability since, 
as noted above, the evaluation of such disabilities involves 
the application of a rating schedule that in turn is based on 
average impairment of earning capacity.

Based on the evidence of record, the Board finds that the GAF 
score of 60 correlates with the veteran's 30 percent 
disability rating for the time period prior to August 7, 
2003.  Initially, the Board points out that the veteran 
received the highest score possible that is associated with 
moderate symptoms.  A GAF score of 61 denotes only mild 
symptoms.  Furthermore, while the veteran does not even 
demonstrate some of the symptoms associated with this GAF 
score, including circumstantial speech and occasional panic 
attacks, he has demonstrated a flattened affect and some 
difficulty at work.  Therefore, we find that the GAF score of 
60 does correlate to the veteran's 30 percent rating.

D.  Rating Effective from August 7, 2003

Beginning August 7, 2003, the veteran's disability was 
assessed with a 50 percent disability rating.  The RO awarded 
this increase on the date of a specific VA outpatient 
treatment record showing an increase in symptomatology.

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 50 percent is not 
warranted for the veteran's service-connected major 
depressive disorder at any time since the original grant of 
service connection.  Essentially, while the veteran's 
symptoms very closely comport with the symptomatology 
contemplated for the assignment of a 50 percent evaluation 
under DC 9434, the symptoms enumerated under DC 9434 
warranting a 70 percent evaluation are, for the most part, 
simply not demonstrated.

As noted above, a 70 percent rating for major depressive 
disorder is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood.  
However, the veteran has repeatedly stated that, while his 
major depressive disorder affects his relationships with his 
coworkers, it has not interfered with his ability to work 
consistently.  Indeed, while he stated his efficiency had 
diminished, he did not report that he missed days of work.  
Furthermore, as noted above, while the veteran was previously 
put on an informal performance improvement plan, he had 
completed that and was no long in danger of losing his job.  
Furthermore, while he indicated that he had his wife had 
trouble concerning money and "issues" regarding their 
youngest daughter, it was also noted that he had been married 
for 21 years and was able to maintain the relationship for 
that length of time.  There also was no indication the 
veteran had trouble maintaining a relationship with his 
children.  The veteran indicated he now was going to law 
school at night.  While he indicated he did not get the kind 
of grades he did in high school, he also noted that his first 
semester grades were fine, and he was only concerned about 
the grade for one class during his second semester.

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9434, the 
veteran recently indicated some suicidal ideation, although 
he had no plan and instead thought of his family.  However, 
there was no indication of any obsessional rituals 
interfering with routine activities.  His speech was never 
described as incoherent or lacking linear thought process.  
Indeed, it was consistently described as normal.  While he 
described an anxious mood, there was no indication that he 
demonstrated near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively.  He described only one panic attack, that which 
occurred during one of his law school exams.  In addition, 
while the veteran certainly suffers from depression, it has 
not been demonstrated to affect his ability to function 
independently, appropriately, or effectively.

Although the veteran described some lack of impulse control, 
he indicated that it had never resulted in violence.  Spatial 
disorientation was not shown.  Instead, he was repeatedly 
described as appropriately oriented.  The clinical records do 
not document any indication of neglect of personal appearance 
and hygiene.  He was described as clean in August 2003, and 
neatly dressed in June 2004.  Finally, it has not been shown 
that the veteran's major depressive disorder has resulted in 
an inability to interact and maintain relationships with 
friends and coworkers.  While he described some difficulties 
with his coworkers, supervisors, and wife, they did not 
result in an inability to maintain these relationships.  
Indeed, after reporting some trouble on his job, he indicated 
that he was no longer on a performance improvement plan.  
Furthermore, he has maintained a relationship with his wife 
for more than two decades, despite having some disagreements.  
Finally, with respect to the requirements for a 70 percent 
evaluation, the Board notes that the veteran's judgment and 
thinking were consistently described as normal or adequate, 
and not as impaired.

The veteran was assigned a GAF score of 50 during this time 
period.  A GAF score of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The Board finds that the veteran's 50 
percent disability rating correlates to his GAF score of 50.  
Indeed, the Board points out that he did not even demonstrate 
a number of the symptoms generally associated with his GAF 
score of 50.  Specifically, he showed no obsessional rituals, 
and has demonstrated that he could keep a job.  However, he 
did show some suicidal ideation and indicated he had no 
friends outside of his family.

E.  Conclusion

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's major depressive disorder most nearly comports with 
the assignment of a 30 percent evaluation prior to August 7, 
2003, and a 50 percent evaluation effective from August 7, 
2003.  However, the record does not show persistent symptoms 
that equal or more nearly approximate the criteria for a 50, 
70, or 100 percent evaluation prior to August 7, 2003, or a 
70 or 100 percent evaluation as of August 7, 2003.  Even 
though the Board has determined that 30 and 50 percent 
ratings are warranted in this case, there is not a question 
as to whether the 50 or 70 percent ratings, respectively, 
should be assigned.  38 C.F.R. § 4.7.  As explained herein, 
the Board would point out that there is relatively little 
indication of any symptomatology of psychiatric impairment as 
provided for a 50 percent rating under the current 
regulations at any time before August 7, 2003, or a 70 
percent rating under the regulations at any time beginning on 
August 7, 2003.  See 38 C.F.R. § 4.130, DC 9434.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9434 do not provide a basis 
to assign an evaluation higher than the ratings assigned by 
this decision.


The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his major depressive disorder.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  While the veteran 
indicated that his disability did interfere with his 
employment, he declined to provide a release form that would 
have allowed the RO to document this issue.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's disability is approximately 
commensurate with a 30 percent rating prior to August 7, 
2003, and a 50 percent rating on and after August 7, 2003, 
the currently assigned evaluations.  Thus, the appeal is 
denied.  As noted, the symptoms necessary to support a 50, 
70, or 100 percent rating are essentially missing from the 
objective medical evidence of record.  The Board concludes 
that a rating in excess of 30 percent is not warranted prior 
to August 7, 2003, and a rating in excess of 50 percent 
beginning August 7, 2003 is not warranted.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  As 
noted above, the veteran's disability has already been 
assigned staged ratings in accordance with Fenderson.




ORDER

An initial disability rating in excess of 30 percent for 
major depressive disorder prior to August 7, 2003, is denied.

An initial disability rating in excess of 50 percent for 
major depressive disorder, on and after August 7, 2003, is 
denied.


REMAND

As noted in the Introduction, the RO denied a compensable 
evaluation for the veteran's service-connected residuals, 
bone grafting, right lower leg (previously rated as scar, 
right lower leg, status post bone grafting), in a May 2003 
rating decision.  The veteran submitted a notice of 
disagreement (NOD) as to that denial in March 2004.  Because 
the RO did not issue a statement of the case (SOC) in 
response, the Board is required to remand this issue for the 
provision of an SOC.

The Court of Appeals for Veterans Claims has held that the 
filing of an NOD initiates the appeal process, and that the 
failure of the RO to issue an SOC is a procedural defect 
requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Thus, the Board finds that this issue must be 
remanded so that the RO can issue an SOC and the appellant 
can be afforded the opportunity to perfect a timely 
substantive appeal as to this issue.

Although the applicable laws and regulations clearly indicate 
that the Board lacks jurisdiction of any issue which has not 
been the subject of a notice of disagreement, statement of 
the case, and substantive appeal, the Court in Manlincon 
required the Board to accept jurisdiction, at least for the 
purpose of remanding, in cases where an SOC has yet to be 
issued.  The Board will do so accordingly.  Lacking 
jurisdiction of this issue in other respects, the Board will 
not order any additional development, deferring to the RO in 
that regard.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue an SOC addressing the 
veteran's claim for a compensable rating for 
residuals, bone grafting, right lower leg 
(previously rated as scar, right lower leg, 
status post bone grafting).  The SOC should 
contain notice of all relevant actions taken on 
the claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal, since 
the May 2003 rating decision.  An appropriate 
period of time should be allowed for response.

2.  If, and only if, the appellant perfects his 
appeal as to this claim, the RO should return the 
case to the Board for appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


